Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


  ATTORNEY FOR APPELLANT                        ATTORNEYS FOR APPELLEES
  ERNESTINE WALDON:                             BARBER AND BARBER:
  DALE W. ARNETT                                JENNIFER M. HERRMANN
  Winchester, Indiana                           Kightlinger & Gray, LLP
                                                Indianapolis, Indiana

                                                CRYSTAL G. ROWE
                                                Kightlinger & Gray, LLP
                                                New Albany, Indiana

                                                ATTORNEYS FOR APPELLEES
                                                WILKINS AND WILLIAMS:
                                                JAMES S. STEPHENSON
                                                IAN L. STEWART
                                                Stephenson, Morow & Semler
                                                Indianapolis, Indiana


                                                                             FILED
                                                                          Feb 11 2013, 9:41 am


                              IN THE                                              CLERK
                                                                                of the supreme court,
                                                                                court of appeals and


                    COURT OF APPEALS OF INDIANA                                        tax court




ERNESTINE WALDON,                               )
CHRISTINE HAMPSHIRE, AND                        )
VERGIE SMALL,                                   )
                                                )
       Appellants-Plaintiffs,                   )
                                                )
           vs.                                  )     No. 18A02-1203-PL-222
                                                )
DONNA WILKINS, MD,                              )
JOSHUA WILLIAMS,                                )
RODNEY BARBER, AND                              )
CARL BARBER, JR.,                               )
                                                )
       Appellees-Defendants.                    )
                    APPEAL FROM THE DELAWARE CIRCUIT COURT
                        The Honorable Marianne L. Vorhees, Judge
                             Cause No. 18C01-1110-PL-27


                                     February 11, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge

         Ernestine Waldon (“Waldon”) appeals the Delaware Circuit Court’s order

dismissing her complaint against certain employees of the Delaware County Health

Department. In this litigation, spanning over six years, Waldon is seeking damages for

removal and/or destruction of certain personal property, which was confiscated by the

Health Department pursuant to a 2005 demolition order issued by the Delaware Circuit

Court.

         We affirm in part, reverse in part, and remand for proceedings consistent with this

appeal.

                               Facts and Procedural History

         Facts pertinent to this appeal were discussed in Waldon’s prior appeal of the 2005

demolition order, and are as follows:

                Defendants owned a mobile home located at 12220 North 600 West
         in Gaston, Delaware County, Indiana (“Property”). On August 29, 2005,
         the Delaware County Health Department posted two notices at that address.
         The first was captioned “OFFICIAL NOTICE: ABATEMENT ORDER OF
         UNLAWFUL CONDITION.” The notice stated: “You are hereby notified
         that the Delaware County Health Officer, and her designated representative
         have determined that a condition exists on the [Property] which may
         transmit, generate or promote disease, pursuant to [Indiana Code §] 16-20-
         1-25.” Specifically, the notice explained that “trash/debris must be removed
         & properly discarded,” that “inside home must be thoroughly cleaned &
                                              2
sanitized,” and that “[the Property] must be properly mowed & cleared of
tall weeds.” The notice gave Defendants until September 12, 2005, to
rectify those conditions. Further, the document provided: “Should you fail
to respond to this order, an injunction will be filed in the Delaware Circuit
Court to obtain a court order requiring you to comply with the above stated
condition(s).”
       The second document was captioned “NOTICE: ORDER TO DEEM
STATED DWELLING AS UNFIT FOR HUMAN HABITATION.” The
notice indicated that the Property suffered from a “[w]ant of repair” and the
“[e]xistence on the premises of an unsanitary condition that is likely to
cause sickness among occupants of the dwelling.” The county deemed the
Property unfit for human habitation and ordered the Property vacated by
September 3, 2005.
       On September 29, 2005, Donna Wilkins, M.D. (“Wilkins”), the
health officer for Delaware County, filed a Complaint for Injunctive Relief
and Declare Property a Public Nuisance and Request for Attorney Fees
(“Complaint”) against the Defendants. Wilkins alleged that the situation
that existed at the Property “may promote, transmit or generate disease to
wit, that said residence contains excessive trash and debris and the outside
property is unkempt.” Wilkins asked the trial court to declare the Property a
public nuisance and requested the abatement of the nuisance. Specifically,
Wilkins asked for an order “permitting a health officer to take whatever
means necessary to bring the property into compliance[.]” On the same day,
Wilkins filed a request for an emergency hearing in the matter. The trial
court granted the request and set the matter for an emergency hearing on
October 14, 2005. Copies of the Complaint, the summons, and the order
setting the emergency hearing were delivered to the Property on October 4,
2005. The summons explained that the Defendants had twenty days to
respond to Wilkins’ Complaint.
       Two days before the scheduled hearing, on October 12, 2005,
Waldon filed a handwritten request for a continuance, apparently because
she needed more time to find an attorney and because her granddaughter
was scheduled to have surgery on October 14. The trial court summarily
denied Waldon’s request the same day.
       The emergency hearing was held as scheduled on October 14. The
Defendants did not appear at the hearing, nor did anyone appear on their
behalf. Joshua Williams, an employee of the Delaware County Health
Department, testified as to his observations regarding the condition of the
Property and produced photographs of the Property. When asked, “[I]s it
suitable to be cleaned up or are you requesting for authority to have it
removed?” Williams responded, “For removal.” The same day, the trial
court entered judgment in favor of Wilkins, finding, in pertinent part:


                                     3
              1. That the [Property] violates the health codes of Delaware County
              and the Junk Car Ordinance of Delaware County.
              2. That the Defendants have ten (10) days from the date of this Order
              to remove any personal property of value.
              3. That after said ten (10) days, the Health Department shall be
              authorized to remove from the premises the modular building and all
              personal property and debris located on the real estate.
              4. That the Plaintiff shall report to the Court the costs of said efforts
              which shall then be assessed as a judgment against the Defendants
              and the real estate.
              5. That the Defendants shall also pay a reasonable attorney fee in the
              amount of Seven Hundred Fifty Dollars ($750.00) to counsel for the
              Plaintiff . . . within 60 days from the date of this order.
                                                ****
              7. That the costs of removing the modular building and all personal
              property and debris from the premises and attorney fees shall
              constitute a judgment against the Defendants.

              Waldon and her daughter went to the Property on October 26, 2005,
       to find that the mobile home had been demolished and that people were
       taking away the personal property that remained.
              Nearly two months later, on December 21, 2005, the Defendants
       filed their Motion to Set Aside Default Judgment and Petition for Order
       Requiring Plaintiff to Return Defendant’s Property, which the trial court
       denied. Defendants then filed a motion to correct error, which the trial court
       also denied. Defendants now appeal.

Waldon v. Wilkins, 859 N.E.2d 395, No. 18A04-0604-CV-199, Slip op. at 1-3 (Ind. Ct.

App. Dec. 29, 2006), trans. denied (record citations omitted).

       Waldon and her co-defendants appealed the demolition order arguing lack of

personal jurisdiction, violation of their due process rights, that the trial court’s demolition

order was unwarranted because they were not given an adequate opportunity to remedy

the property’s unlawful condition, and that relief from judgment was necessary pursuant

to Trial Rule 60(B)(3) due to misconduct of an adverse party. Our court rejected their

arguments, and we also observed:


                                              4
       [T]o the extent that Defendants are entitled to any relief regarding their
       personal property, that relief must come by way of a lawsuit against the
       individuals and entities involved with the execution of the order. Our task
       here was to review the validity of the order, which we have done.
       Determining whether Defendants’ rights were violated in the execution of
       the order is the domain of Indiana’s trial courts.

Id. at 6. Waldon and her co-defendants filed a petition to transfer the case to our supreme

court, which the court denied. They then unsuccessfully sought certiorari to the United

States Supreme Court, which writ was denied on November 26, 2007.

       Approximately six weeks before the United States Supreme Court denied the writ

of certiorari, Waldon and Vergie Small filed a 42 U.S.C. § 1983 claim in the United

States District Court for the Southern District of Indiana against Wilkins and her

employees alleging that their personal property was taken without just compensation in

violation of the Fifth Amendment of the United States Constitution. The Federal District

Court dismissed the complaint, and Waldon and Small appealed the dismissal to the

Seventh Circuit Court of Appeals. On August 13, 2010, the Seventh Circuit affirmed the

district court’s dismissal after concluding that the complaint failed to state a claim under

Federal Rule of Procedure 12(b)(6). Appellant’s App. p. 126. The court concluded that

“a takings claim is unripe because the plaintiffs have not alleged that they have sought

and been denied compensation at the state level,” their procedural due process claim was

meritless, and that they failed to state a claim under the Fourth Amendment. Id. at 126-

27. Waldon and Small also sought certiorari of the Seventh Circuit’s decision, which

writ was denied on March 7, 2011.




                                             5
       More than six months later, Waldon, Small, and Christine Hampshire filed the

complaint at issue in this appeal. They named the following Delaware County Health

Department employees as defendants: Dr. Donna Wilkins, Joshua Williams, Rodney

Barber and Carl Barber, Jr. (collectively “the Appellees”).             Waldon, Small and

Hampshire alleged conversion of their personal property, requested replevin of their

property, and alleged willful destruction of property “thereby committing the crime of

criminal mischief[.]” Id. at 20. Dr. Wilkins and Williams filed a motion to dismiss the

complaint, but before a hearing could be held on that motion, Waldon and her co-

plaintiffs filed an amended complaint. The amended complaint alleged damage to real

property, detention of personal property, fraud, unjust enrichment, and requested punitive

damages.

       The Appellees filed motions to dismiss the amended complaint and a hearing was

held on the motions on January 6, 2012. The Appellees argued that Waldon, Small and

Hampshire’s claims were barred by the statute of limitations and the doctrine of res

judicata. The Appellees also argued that they were entitled to quasi-judicial immunity

because, as agents of the Health Department, they were acting pursuant to a valid court

order. On January 11, 2012, the trial court dismissed the complaint with prejudice.

       Waldon, Small and Hampshire filed a motion to correct error, which the trial court

denied on February 20, 2012. In that order, the court specifically ruled that the claims are

barred by the doctrine of res judicata and statute of limitations, the failure to file a timely

tort claim notice, and by the doctrine of immunity afforded to public officials in their



                                              6
execution of enforcing a court order. Id. at 10. Waldon now appeals.1 Additional facts

will be provided as necessary.

                                         I. Immunity

       Waldon has unsuccessfully litigated the trial court’s demolition order for more

than seven years. In this latest challenge, the Appellees argued several reasons for

dismissing the amended complaint with prejudice. The most compelling reason for

dismissal of the amended complaint is the doctrine of judicial or quasi-judicial immunity.

       “It is well-settled that judges are entitled to absolute judicial immunity for all

actions taken in the judge’s judicial capacity, unless those actions are taken in the

complete absence of any jurisdiction.” Droscha v. Sheperd, 931 N.E.2d 882, 888-89 (Ind.

Ct. App. 2010) (citing Mendenhall v. City of Indpls., 717 N.E.2d 1218, 1226 (Ind. Ct.

App. 1999), trans. denied). “The underlying purpose of the immunity is to preserve

judicial independence in the decision-making process.” Id. “The same policies that

underlie the grant of absolute judicial immunity to judges justify the grant of immunity to

non-judicial officers who perform quasi-judicial functions.”          Id.   “Absolute judicial

immunity therefore extends to persons performing tasks so integral or intertwined with

the judicial process that these persons are considered an arm of the judicial officer who is

immune.” Id.

       To determine whether a person is entitled to the benefit of judicial immunity, we

apply the functional approach and look to the nature of the function performed, not the


1
 The appellant’s attorney entered an appearance in this appeal only on Waldon’s behalf. Small and
Hampshire have not entered appearances in this appeal.
                                               7
identity of the person who performed it. Id. Consistent with that principle, our courts

have held that “the act of executing or enforcing a court order is a function intrinsically

associated with judicial proceedings,” and therefore, “a non-judicial officer who acts in

furtherance of a valid court order cannot be deprived of immunity.” See e.g., Newman v.

Deiter, 702 N.E.2d 1093, 1100 (Ind. Ct. App. 1998), trans. denied.

       Waldon concedes that the Delaware Circuit Court entered an order authorizing the

Delaware County Health Department to remove the personal property located on the

Gaston, Indiana real estate. Appellant’s App. p. 57. The Appellees removed the personal

property pursuant to that court order. Specifically, the court order authorized the Health

Department “to remove from the premises the modular building and all personal property

and debris located on the real estate.” Id. at 97. For this reason, we conclude that the

Appellees were entitled to judicial or quasi-judicial immunity and cannot be found liable

to Waldon for claims seeking monetary damages that arise from the removal of the

property.

       Moreover, the Appellees were acting within the scope of their government

employment, and were therefore immune from liability under the Indiana Tort Claims

Act. See Long v. Barrett, 818 N.E.2d 18, 24 (Ind. Ct. App. 2004), trans. denied. The Act

       “allows government employees acting in the scope of their employment the
       freedom to carry out their duties without the fear of litigation.” When the
       employee’s conduct is “‘of the same general nature as that authorized, or
       incidental to the conduct authorized,’” it is “within the scope of
       employment.” Whether certain acts of an employee are within the scope of
       employment “may be determined as a matter of law” if the designated
       materials conclusively demonstrate.

Id. (citations omitted).

                                            8
        An action may not be brought against a government employee personally unless

there is “an allegation that the ‘act or omission of the employee’ is either (a) malicious or

(b) willful and wanton, and (2) the complaint ‘must contain a reasonable factual basis

supporting the allegations.’” Id. (quoting I.C. § 34–13–3–5(b)). The Appellees were

executing the trial court’s demolition order when they removed Waldon’s personal

property.    And the factual allegations in the complaint concerning removal of the

personal property do not allege any conduct that can colorably establish that the

Appellees acted in a malicious or willful and wanted manner in their execution of the trial

court’s order.2 For these reasons, the Torts Claims Act also immunizes the Appellees

from liability for their removal of Waldon’s personal property.

                                             II. Replevin

        However, pursuant to Indiana Code section 32-35-2-1, Waldon also alleged that

the Appellees continue to unlawfully possess her personal property, and requested that

the court order the Appellees to return the property to her. See Appellant’s App. p. 60.

Indiana Code section 32-35-2-1 provides where personal property is “wrongfully taken or

unlawfully detained from the owner or personal claiming possession of the property . . .

the owner or claimant may bring an action for possession of the property.” See also

Dawson v. Fifth Third Bank, 965 N.E.2d 730, 735 (Ind. Ct. App. 2012) (“A replevin

action is a speedy statutory remedy designed to allow one to recover possession of


2
  Most of Waldon’s allegations center around the fact that Waldon and her family members arrived on the
premises on the date the Appellees were executing the trial court’s demolition order. Waldon demanded
that the Appellees turn the personal property over to them. Consistent with the order, the Appellees
refused their demands and removed the property from the premises. Waldon and her family were also
informed that they would be taken to jail if they interfered with the removal of their personal property.
                                                   9
property wrongfully held or detained as well as any damages incidental to the

detention.”) (citing United Farm Family Mut. Ins. Co. v. Michalski, 814 N.E.2d 1060,

1066 (Ind. Ct. App. 2004)). To recover in an action for replevin, a plaintiff must prove

his title or right to possession; that the property is unlawfully detained; and that the

defendant wrongfully holds possession. United Farm Family, 814 N.E.2d at 1067; see

also Deere & Co. v. New Holland Rochester, Inc., 935 N.E.2d 267, 269 (Ind. Ct. App.

2010).

         Waldon’s replevin claim is governed by a six-year statute of limitations. See

Estate of Verdak v. Butler Univ., 856 N.E.2d 126, 133 (Ind. Ct. App. 2006) (citing Ind.

Code § 34-11-2-7)). The Appellees removed Waldon’s personal property as required by

the trial court’s demolition order on October 25-26, 2005. Waldon filed the complaint in

this case on October 21, 2011. Therefore, the replevin claim is not barred by the statute

of limitations.3

         The replevin claim also survives application of the doctrine of res judicata. Res

judicata serves to prevent repetitious litigation of disputes which are essentially the same.

MicroVote General Corp. v. Ind. Election Comm’n, 924 N.E.2d 184, 191 (Ind. Ct. App.

2010). The doctrine consists of two distinct components, claim preclusion and issue

preclusion.

         Claim preclusion is applicable when a final judgment on the merits has
         been rendered and acts to bar a subsequent action on the same claim
         between the same parties. When claim preclusion applies, all matters that
         were or might have been litigated are deemed conclusively decided by the

3
  Waldon filed a timely tort claim notice on April 14, 2006, less than six months after her property was
removed from her Gaston, Indiana real estate.
                                                  10
       judgment in the prior action. Claim preclusion applies when the following
       four factors are present: (1) the former judgment was rendered by a court of
       competent jurisdiction; (2) the former judgment was rendered on the merits;
       (3) the matter now at issue was, or could have been, determined in the prior
       action; and (4) the controversy adjudicated in the former action was
       between parties to the present suit or their privies.

Dawson v. Estate of Ott, 796 N.E.2d 1190, 1195 (Ind. Ct. App. 2003).

       The only contested factor is whether Waldon’s claims were or could have been

determined in the prior action. “[I]t has long been the case that res judicata ‘embraces

not only what was actually determined, but every matter which the parties could have had

litigated in the cause.    The judgment in the former case is conclusive and bars a

subsequent action if an opportunity was presented to litigate the entire subject matter in

the first action.’” Finke v. N. Ind. Pub. Serv. Co., 899 N.E.2d 5, 10 (Ind. Ct. App. 2008)

(citations omitted).

       After failing to appear in the proceedings that resulted in the trial court’s decision

to issue the demolition order, Waldon filed a motion to set aside the demolition order and

for return of the personal property on December 21, 2005. After that motion was denied,

Waldon filed an appeal. Our court affirmed trial court’s judgment, but concerning her

request for return of the personal property, our court agreed with the Appellees that

       [T]o the extent that Defendants are entitled to any relief regarding their
       personal property, that relief must come by way of a lawsuit against the
       individuals and entities involved with the execution of the order. Our task
       here was to review the validity of the order, which we have done.
       Determining whether Defendants’ rights were violated in the execution of
       the order is the domain of Indiana’s trial courts.

Waldon, No. 18A04-0604-CV-199, Slip op. at 6. Accordingly, Waldon’s request for

return of their property was not adjudicated in that litigation.

                                              11
        Next, Waldon filed a complaint against the Appellees in federal district court, and

when the Appellees’ motion to dismiss the complaint was granted, filed an appeal to the

Seventh Circuit. The Seventh Circuit rejected Waldon’s takings, procedural due process,

and Fourth Amendment Claims concerning the seizure of their property. But Waldon’s

state law replevin claim was not adjudicated on its merits in the federal litigation, and is

therefore not barred by the doctrine of res judicata.4

                                                Conclusion

        For all of these reasons, we conclude that the trial court properly dismissed

Waldon’s claims against the Appellees arising from the Appellees execution of the trial

court’s demolition order under the doctrine of quasi-judicial immunity and immunity

arising from the Indiana Tort Claims Act.                  However, the trial court erred when it

dismissed Waldon’s replevin claim contained in the amended complaint. Although the

Waldon may have great difficulty prevailing on that claim under the facts of this case, she

should not be denied her day in court.

        We affirm in part, reverse in part, and remand with instructions to the trial court to

reinstate Waldon’s replevin claim.

KIRSCH, J., and CRONE, J., concur.
4
  Waldon certainly could have raised the replevin claim in the federal complaint against the Appellees.
See Daimler Chrysler Corp. v. Cuno, 547 U.S. 332, 350 (2006) (stating “federal-question jurisdiction
over a claim may authorize a federal court to exercise jurisdiction over state-law claims that may be
viewed as part of the same case because they ‘derive from a common nucleus of operative fact’ as the
federal claim”) (citing United Mine Workers of America v. Gibbs, 383 U.S. 715, 725 (1966)). However,
“if the federal claims are dismissed before trial, even though not insubstantial in a jurisdictional sense, the
state claims should be dismissed as well.” Gibbs, 383 U.S. at 726. We may reasonably assume that the
federal district court and Seventh Circuit Court of Appeals would have declined to exercise supplemental
jurisdiction over Waldon’s replevin claim if it had been raised in the federal complaint. We therefore will
not conclude that Waldon’s replevin claim is barred by the doctrine of res judicata simply by virtue of the
fact that it could have been raised in the federal litigation.
                                                     12